

116 HR 8597 IH: Policing Transparency Act
U.S. House of Representatives
2020-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8597IN THE HOUSE OF REPRESENTATIVESOctober 16, 2020Mr. Carter of Texas introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo improve the collection and retention of disciplinary records of law enforcement officers, and for other purposes.1.Short titleThis Act may be cited as the Policing Transparency Act. 2.National Use-of-Force Data CollectionSection 501 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10152) is amended by adding at the end the following:(h)National Use-of-Force Data Collection(1)DefinitionsIn this section—(A) the term law enforcement officer—(i)means any officer, agent, or employee of a State, unit of local government, or an Indian tribe authorized by law or by a government agency to engage in or supervise the prevention detection, or investigation of any violation of criminal law, or authorized by law to supervise sentenced criminal offenders; and(ii) includes an individual described in clause (i) who is employed or volunteers in a full-time, part-time, or auxiliary capacity; (B)the term National Use-of-Force Data Collection means the National Use-of-Force Data Collection of the Federal Bureau of Investigation; and(C)the term serious bodily injury means bodily injury that results in death, unconsciousness, protracted and obvious disfigurement, or protracted loss or impairment of the function of a bodily member or organ. (2)Reporting requirementFor each fiscal year in which a State or unit of local government receives funds under subsection (a), the State or unit of local government shall report to the National Use-of-Force Data Collection on an annual basis and pursuant to guidelines established by the Federal Bureau of Investigation, information regarding—(A)a use-of-force event by a law enforcement officer in the State or unit of local government that results in—(i) the fatality of an individual that is connected to use of force by a law enforcement officer; (ii)the serious bodily injury of an individual that is connected to use of force by a law enforcement officer; and(iii)in the absence of either death or serious bodily injury, when a firearm is discharged by a law enforcement officer at or in the direction of an individual; (B)any event in which a firearm is discharged by a civilian at or in the direction of a law enforcement officer; and (C)the death or serious bodily injury of a law enforcement officer that results from any discharge of a firearm by a civilian, or any other means, including whether the law enforcement officer was killed or suffered serious bodily injury as part of an ambush or calculated attack. (3)Information requiredFor each use-of-force event required to be reported under paragraph (2), the following information shall be provided, as required by the Federal Bureau of Investigation:(A)Incident information, including the type of incident, the type of force used, and the weapon type, if applicable.(B)Subject information, including any injuries sustained by the subject and the race of the subject.(C)Officer information, including the race of each officer involved, the length of service of each officer involved, the number of officers involved, and the size of the law enforcement agency that employs each such officer.(4)Compliance(A)Ineligibility for funds(i)First fiscal year(I)StatesFor the first fiscal year beginning after the date of enactment of the Policing Transparency Act in which a State fails to comply with paragraph (2) with respect to a State law enforcement agency, the State shall be subject to a 20-percent reduction of the funds that would otherwise be allocated for retention by the State under section 505(c) for that fiscal year, and if any unit of local government within the State fails to comply with paragraph (2), the State shall be subject to a reduction of the funds allocated for retention by the State under section 505(c) that is equal to the percentage of the population of the State represented by the unit of local government, not to exceed 20 percent. (II)Local governmentsFor the first fiscal year beginning after the date of enactment of the Policing Transparency Act in which a unit of local government fails to comply with paragraph (2), the unit of local government shall be subject to a 20-percent reduction of the funds that would otherwise be allocated to the unit of local government for that fiscal year under this subpart.(ii)Subsequent fiscal years(I)StatesBeginning in the first fiscal year beginning after the first fiscal year described in clause (i)(I) in which a State fails to comply with paragraph (2) with respect to a State law enforcement agency, the percentage by which the funds described in clause (i)(I) are reduced shall be increased by 5 percent each fiscal year the State fails to comply with paragraph (2), except that such reduction shall not exceed 25 percent in any fiscal year.(II)Local governmentsBeginning in the first fiscal year beginning after the first fiscal year described in clause (i)(II) in which a unit of local government fails to comply with paragraph (2), the percentage by which the funds described in clause (i)(II) are reduced shall be increased by 5 percent each fiscal year the unit of local government fails to comply with paragraph (2), except that such reduction shall not exceed 25 percent in any fiscal year.(B)ReallocationAmounts not allocated under a program referred to in subparagraph (A) to a State or unit of local government for failure to comply with paragraph (2) shall be reallocated to the United States Treasury. (5)Public availability of dataNot later than 1 year after the date of enactment of this Act, and each year thereafter, the Director of the Federal Bureau of Investigation shall publish, and make available to the public, the National Use-of-Force Data Collection.(6)FBI outreach and technical assistanceThe Director of the Federal Bureau of Investigation shall provide to a State or unit of local government technical assistance and training for the collection and submission of data in accordance with this subsection..3.Law enforcement records retention(a)In generalPart E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.) is amended by adding at the end the following:4Law enforcement records retention531.Law enforcement records retention(a)DefinitionsIn this section—(1)the term applicable covered system, with respect to a law enforcement agency, means the covered system of the covered government of which the law enforcement agency is part;(2)the term covered government means a State or unit of local government;(3)the term covered system means a system maintained by a covered government under subsection (b); and(4)the term disciplinary record—(A)means any written document regarding an allegation of misconduct by a law enforcement officer that—(i)is substantiated and is adjudicated by a government agency or court; and(ii)results in—(I)resignation, dismissal of employment, relief of duty status exceeding three days, or another adverse action by the employing law enforcement agency resulting in the loss of pay or demotion; or(II)criminal charges; and(B)does not include a written document regarding an allegation described in subparagraph (A) if the adjudication described in clause (i) of that subparagraph has been overturned on appeal.(b)Records retention requirements(1)Records retention systemA covered government that receives funds under this part shall maintain a system for sharing disciplinary records of law enforcement officers that meets the requirements under paragraph (2).(2)RequirementsIn administering a covered system, a covered government shall—(A)retain each disciplinary record or internal investigation record regarding a law enforcement officer that is prepared by a law enforcement agency of the covered government, and retain, for each law enforcement officer with respect to whom a record is retained under this subparagraph, at the time of the creation of the record—(i)the number of official claims made against the officer and investigations regarding the officer that were based on discrimination;(ii)the number of investigations with respect to which the complaint was determined to be unfounded; and(iii)the total number of official civilian interactions (including traffic stops and arrests) the officer has had during their employment with the law enforcement agency;(B)retain a record of each award or commendation regarding a law enforcement officer that is prepared by a law enforcement agency of the covered government;(C)establish a policy that ensures that each record included in the covered system is retained and accessible for not less than 20 years;(D)allow a law enforcement officer, counsel for a law enforcement officer, or the representative organization of a law enforcement officer to—(i)submit information to the covered system relating to a disciplinary record or internal investigation record regarding the law enforcement officer that is retained under subparagraph (A); or(ii)obtain access to the covered system in order to review a disciplinary record or internal investigation record described in clause (i);(E)allow any Federal, State, or local law enforcement agency to access any record included in the covered system for the purpose of making a decision to hire a law enforcement officer;(F)require that, before hiring a law enforcement officer, a representative of a law enforcement agency of the covered government with hiring authority—(i)search the applicable covered system of each law enforcement agency that has employed the applicant as a law enforcement officer in order to determine whether the applicant has a disciplinary record, internal investigation record, or record of an award or commendation on file; and(ii)if a record described in clause (i) exists, review the record in full before hiring the law enforcement officer; and(G)prohibit access to the covered system by any individual other than an individual who is authorized to access the covered system for purposes of—(i)submitting records or other information to the covered system as described in subparagraphs (A), (B), and (D); or(ii)reviewing records or other information in the covered system as described in subparagraphs (E) and (F).(c)Ineligibility for funds(1)In generalA covered government may not receive funds under section 505, 506, 515, or 516 unless the covered government is in compliance with subsection (b) of this section. (2)ReallocationAmounts not allocated under a section referred to in paragraph (1) to a covered government for failure to comply with subsection (b) shall be reallocated to the United States Treasury.(d)One-Time grant(1)In generalThe Attorney General shall award a grant to each State, using an apportionment formula that reflects the differences between each State, to be used by the State and units of local government within the State to establish covered systems.(2)AmountThe amount of a grant awarded to a State under paragraph (1) shall be not less than $1,000,000.(3)Direct appropriationsFor the purpose of making grants under this subsection, there is authorized to be appropriated $100,000,000, to remain available until expended. (e)Indemnification(1)In generalThe United States shall indemnify and hold harmless a covered government, and any law enforcement agency thereof, against any claim (including reasonable expenses of litigation or settlement) by any person or entity related to—(A)the retention of records in a covered system as required under subsection (b); or(B)the review of records included in a covered system as required under subsection (b).(2)LimitationParagraph (1) shall not apply to the release of a record—(A)to a non-law enforcement entity or individual; or(B)for a purpose other than making a decision to hire a law enforcement officer..(b)Effective dateSection 531(c) of title I of the Omnibus Crime Control and Safe Streets Act of 1968, as added by subsection (a), shall take effect on October 1 of the first fiscal year beginning after the date of enactment of this Act. 